UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4231



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROGER ALLEN HALL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CR-02-12)


Submitted:   June 19, 2003                  Decided:   June 24, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David H. Wilmoth, Elkins, West Virginia, for Appellant. Thomas E.
Johnston, United States Attorney, Sherry L. Muncy, Assistant United
States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger Allen Hall pled guilty to causing a person to make a

false statement in the acquisition of a firearm, a Ruger .22

caliber rifle, in violation of 18 U.S.C. § 922(a)(6) (2000), and

was sentenced to a term of 120 months imprisonment.   Hall argues on

appeal that the district court erred in finding that he attempted

to obstruct justice during the investigation.      U.S. Sentencing

Guidelines Manual § 3C1.1 (2002).   We affirm.

     Hall, a convicted felon, asked his son, Troy Hall, to buy a

Ruger rifle for him and gave him the money for the purchase.      A

short time later, the rifle and another firearm were seized by

officers from the West Virginia Department of Natural Resources

(DNR) who came to Hall’s residence investigating the illegal taking

of deer. Hall denied owning the Ruger and, after the officers left,

called Troy and told him that, if he were asked about the Ruger, he

should say that the gun was his, and that he had left it at his

father’s house.   The DNR officers later contacted the Bureau of

Alcohol, Tobacco, and Firearms (ATF) for assistance. When Troy Hall

was interviewed by ATF agents in December 2001, he first told them

the false story suggested by his father, but then told them the

truth.

     Hall contends that the § 3C1.1 adjustment was error in that

his obstructive conduct did not occur during the investigation of

the “instant offense,” as required under USSG § 3C1.1, because the


                                2
federal investigation had not begun when he told his son to lie

about the Ruger rifle.*      However, § 3C1.1 makes no distinction

between a federal and a state investigation of the instant offense.

United States v. Self, 132 F.3d 1039, 1042 (4th Cir. 1997).

Although   the   state   investigation   initially   focused   on   game

violations, Hall instructed his son to lie in an attempt to evade

firearms charges.   The federal investigation of his conduct simply

continued the work begun by the DNR officers.          Moreover, even

though Hall’s son recanted the lie, Hall’s attempt to obstruct the

investigation was enough to warrant the adjustment.

     We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                               AFFIRMED




     *
       A state firearms charge remained pending against Hall when
he was sentenced for the instant federal offense.


                                   3